Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 10, 1980, which affirmed the decision of an Administrative Law Judge sustaining the initial determinations of the Industrial Commissioner holding that claimant’s benefit rate must be reduced from $107 per week to zero, pursuant to subdivision 7 of *956section 600 of the Labor Law. Decision affirmed without costs. (See Matter of Liss [Ross], 80 AD2d 716.) Mahoney, P.J., Sweeney, Casey, Yesawich, Jr., and Weiss, JJ., concur.